Citation Nr: 1519835	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-19 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for a right ankle disability.  

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a right foot disability.

7.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to January 1996, with additional service in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records from his period of active duty are missing.  In this respect, the RO has determined that additional attempts to obtain these records is futile and the Veteran was notified by way of a letter in September 2009.  After being notified, the Veteran understandably expressed his frustration in an October 2009 statement.  

The United States Court of Appeals for Veterans Claims has noted that when "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources.  See Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Sizemore  v. Principi, 18 Vet. App. 264, 273-74 (2004).  The Board observes the Veteran has not been informed that he could submit alternative sources of evidence, including lay statements prepared by those who knew him in and since service that address the onset and circumstances of the disability, which may be prepared by fellow service personnel as well as others who have first-hand knowledge, such as friends, neighbors and family members.

The Veteran reports that his hearing loss is related to service, including his period in the National Guard.  Under the circumstances, a VA examination is necessary to determine whether the Veteran currently has hearing loss for VA purposes and, if so, whether it is attributable to his military service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for his remaining claims, the Veteran asserts that he suffers from tinnitus, a low back disorder, right and left ankle disorders, and right and left foot disorders, as a result of his military occupational specialties as an infantryman, military police officer, and instructor.  Since he is competent to describe the symptoms commonly associated with these disorders such as ringing in the ears and pain in his joints, the Veteran must be afforded VA examinations that provide responsive etiological nexus opinions on the claims for service connection on appeal.  Following a thorough review of the entire claims folder, such examinations should be accomplished on remand.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding VA and private medical records pertaining to the Veteran's claims on appeal.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post service symptoms pertaining to the claims on appeal, including family members, friends and fellow service personnel.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for appropriate VA examinations concerning his claimed disorders of bilateral hearing loss, tinnitus, low back disorder, right and left ankle disorders, and right and left foot disorders.  The claims file must be made available for review of his pertinent medical history.  

The examiner is asked to address the following:

a)  Please determine whether the Veteran currently suffers from bilateral hearing loss, tinnitus, low back disorder, right and left ankle disorders, and right and left foot disorders.  All current diagnoses pertaining to the claimed disorders should be identified.  

b)  Then, for each identified disorder, the examiner is asked to provide an opinion as to whether it is as least as likely as not each disorder is attributable to the Veteran's military service.  

If a diagnosis of arthritis is provided for the low back, right and left ankles, or right and left feet, the examiner should also provide an opinion as to whether the arthritis had its onset in service or to a degree of 10 percent or more within the one-year period following the Veteran's discharge from active duty in January 1996.

In offering these assessments, the examiner must specifically discuss any lay evidence relating to the onset and circumstances of the Veteran's disabilities.  

4.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

